68 F. Supp. 2d 842 (1999)
Donald GOULD, Alfred Evans and Michael McCreery, Plaintiff,
v.
GTE NORTH INCORPORATED, GTE Service Corporation, and GTE North Incorporated Pension Plan for Hourly-Paid Employees of Michigan, Defendants.
No. 1:97-CV-524.
United States District Court, W.D. Michigan, Southern Division.
October 12, 1999.
Henry L. Guikema, Henry L. Guikema, PC, Grand Rapids, MI, for Donald Gould, plaintiff.
William H. Keating, GTE North Inc., Marion, OH, Karen M. Wahle, O'Melveny & Myers, LLP, Washington, DC, for GTE North Incorporated, defendant.

ORDER
HILLMAN, Senior District Judge.
This cause was remanded to this Court by the United States Court of Appeals for the Sixth Circuit at the request of the parties and for the purpose of presenting a Joint Motion to this Court under Rule 60(b) of the Federal Rules of Civil Procedure.
The parties have filed such Motion, advising the Court that this Cause has been settled and requesting the Court to enter its Order vacating the Opinion and Judgment entered on the parties' Cross-Motions *843 for Summary Judgment, vacating the Opinion and Order on Plaintiffs' Motion for Attorney Fees and Costs and dismissing this cause with prejudice.
The Court has reviewed the parties' Joint Motion and Memorandum in support of such Motion and is fully advised in the premises.
NOW THEREFORE, IT IS ORDERED and ADJUDGED as follows:
A. The Opinion issued and Judgment entered on February 19, 1999, by this Court on the parties' Cross-Motions for Summary Judgment be, and by this Order are, vacated.
B. The Opinion issued and Order entered on August 3, 1999, by this Court on the Plaintiffs' Motion for Attorney Fees and Costs be, and by this Order are, vacated.
C. This cause be, and by this Order is, dismissed with prejudice and without an award of costs to any party.